Citation Nr: 1622852	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-13 995	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine/low back disorder (claimed as scoliosis of the spine).
 
2.  Entitlement to service connection for a colon disorder manifested by constipation, including as secondary to a duodenal ulcer.
 
3.  Entitlement to service connection for diabetes mellitus, including as secondary to the duodenal ulcer.
 
4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for the duodenal ulcer and, if so, whether service connection is warranted.
 
5.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a heart disorder and, if so, whether service connection is warranted.

6.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a hiatal hernia with cholecystectomy and, if so, whether service connection is warranted.
 
7.  Entitlement to an initial rating higher than 30 percent for bilateral hearing loss.
 
8.  Entitlement to an initial rating higher than 10 percent for tinnitus.
 
9.  Whether there was clear and unmistakable error (CUE) in an April 1974 rating decision that denied service connection for the duodenal ulcer.
 
10.  Whether there was CUE in the April 1974 rating decision in denying service connection for a right foot disorder.
 
11.  Whether there was CUE in the April 1974 rating decision in denying service connection for the hiatal hernia with cholecystectomy.
 
12.  Whether there was CUE in an August 1994 rating decision in denying service connection for the heart disorder.
 
13.  Whether there was CUE in an August 1994 rating decision in denying service connection for hypertension and stress.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2011 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The RO previously considered and denied service connection for duodenal/bleeding ulcers, heart problems, high blood pressure and stress due to the bleeding ulcers, and hiatal hernia.  See April 1974 and August 1994 rating decisions.  And those decisions became final and binding determinations based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).  Consequently, the Board must first determine whether there is new and material evidence to reopen these claims because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits, meaning on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If there is not the required new and material evidence to reopen these claims, then further consideration of them is neither required nor permitted, and what the RO determined in this regard is irrelevant.  Conversely, if there is the required new and material evidence, then as mentioned these claims must be reopened and reconsidered in light of the entirety of evidence, new and old.

In support of his claims, the Veteran testified before the undersigned Veterans Law Judge (VLJ) of the Board during a videoconference hearing in January 2014.  A transcript of the proceeding is in the file, which is now entirely electronic, so paperless.


In February 2014 the Board remanded these claims for further development and consideration, partly because the Veteran had started, but not completed ("perfected"), the appeal of certain claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).  An additional hearing also was to be scheduled since he had had the videoconference hearing mentioned only concerning some, not all, of his claims.  As well, there were additional theories of entitlement that needed to be considered, including especially the notion of secondary service connection, rather than just direct and presumptive service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Robinson v. Peake, 21 Vet. App. 545, 552 (2008), aff'd sub nom Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Moreover, sill other claims were "inextricably intertwined" and, thus, needed to be considered concurrently rather than piecemeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  And, lastly, additional treatment records needed to be obtained, both private and VA.  38 C.F.R. § 3.159(c)(1) and (c)(2).

On remand the additional hearing was scheduled for in March 2016, but the Veteran withdrew his request for this additional hearing in February 2016; consequently, there are no outstanding hearing requests.  38 C.F.R. §§ 20.702(e), 20.704(e).

Also, as the Board already mentioned when previously remanding these claims, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for a higher initial rating for bilateral hearing loss is again being REMANDED to the Agency of Original Jurisdiction (AOJ).  However, the Board is going ahead and deciding all of the remaining claims.



FINDINGS OF FACT

1.  An April 1974 rating decision denied service connection for hiatal hernia; the Veteran did not appeal that decision and no relevant evidence was received within one year of that decision; that decision consequently is a final and binding determination based on the evidence then of record.

2.  The additional evidence submitted or otherwise obtained since that April 1974 decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim for service connection for hiatal hernia. 

3.  A more recent August 1994 rating decision declined to reopen a previously-denied claim for service connection for bleeding ulcers; the Veteran did not, in response, complete the steps necessary to perfect an appeal of that more recent decision and no relevant evidence was received within one year of that decision; that decision consequently is a final and binding determination based on the evidence then of record.

4.  The additional evidence submitted or otherwise obtained since that August 1994 decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim for service connection for duodenal ulcer. 

5.  The August 1994 rating decision also denied a claim for service connection for heart problems, high blood pressure, and stress due to bleeding ulcers in service; the Veteran did not perfect an appeal of that decision and no relevant evidence was received within one year of that decision; that decision consequently is a final and binding determination based on the evidence then of record.

6.  The additional evidence submitted or otherwise obtained since that August 1994 decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim for service connection for a heart disorder. 


7.  The most probative (meaning most competent and credible) medical and other evidence of record preponderates against finding that the Veteran's diabetes mellitus is due to events occurring during his active military service, or that he had diabetes within the year immediately following his discharge from service, or that this disease is otherwise related or attributable to his service, including secondarily, meaning proximately due to, the result of, or aggravated by a service-connected disability, including especially the duodenal ulcer being additionally claimed.

8.  The most probative medical and other evidence of record preponderates against finding that the Veteran's colon disorder is due to events occurring during his active military service or that this disorder is otherwise related or attributable to his service, including secondarily, meaning proximately due to, the result of, or aggravated by the service-connected duodenal ulcer disability.

9.  The most probative medical and other evidence of record preponderates against finding that the Veteran's lumbar spine disorder is due to events occurring during his active military service, or that he had arthritis of the lumbar spine within the year immediately following his discharge from service.

10.  The Veteran has a 10 percent rating for his tinnitus, which is the maximum possible schedular rating for this disability.

11.  The April 1974 rating decision that denied service connection for the duodenal ulcer considered the statutory or regulatory provisions extant at that time and did not contain an undebatable or egregious error of fact or law that was outcome determinative.  
 
12.  The April 1974 rating decision in denying service connection for a right foot disorder considered the statutory or regulatory provisions extant at that time and did not contain an undebatable or egregious error of fact or law that was outcome determinative.  


13.  The April 1974 rating decision in denying service connection for the hiatal hernia with cholecystectomy considered the statutory or regulatory provisions extant at that time and did not contain an undebatable or egregious error of fact or law that was outcome determinative.  

14.  The August 1994 rating decision in denying service connection for the heart disorder considered the statutory or regulatory provisions extant at that time and did not contain an undebatable or egregious error of fact or law that was outcome determinative.  
 
15.  The August 1994 rating decision in denying service connection for hypertension and stress considered the statutory or regulatory provisions extant at that time and did not contain an undebatable or egregious error of fact or law that was outcome determinative.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the Veteran's claim for service connection for hiatal hernia with cholecystectomy.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for duodenal ulcer.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015).

3.  New and material evidence has not been received to reopen the Veteran's claim for service connection for a heart disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015).


4.  The criteria are not met for entitlement to service connection for diabetes mellitus, including as secondary to a service-connected duodenal ulcer disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria are not met for entitlement to service connection for colon disorder, including as secondary to a service-connected duodenal ulcer disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria are not met for entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

7.  The criteria are not met for an initial rating higher than 10 percent for the tinnitus, and inasmuch as the Veteran already has the highest possible schedular rating for this disability and has not shown an exceptional or unusual disability picture owing to it to in turn warrant extra-schedular consideration, he has failed to state a claim upon which relief may be granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).

8.  There was no CUE in the April 1974 rating decision that denied service connection for the duodenal ulcer.  38 U.S.C.A. § 5109A  (West 2014); 38 C.F.R. §§ 3.303 (1974), (1994); 38 C.F.R. § 3.105 (2015).
 
9.  There was no CUE in the April 1974 rating decision in denying service connection for a right foot disorder.  38 U.S.C.A. § 5109A  (West 2014); 38 C.F.R. §§ 3.303 (1974), (1994); 38 C.F.R. § 3.105 (2015).

10.  There was no CUE in the April 1974 rating decision in denying service connection for the hiatal hernia with cholecystectomy.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.303 (1974), (1994); 38 C.F.R. § 3.105 (2015).
 
11.  There was no CUE in the August 1994 rating decision in denying service connection for the heart disorder.  38 U.S.C.A. § 5109A  (West 2014); 38 C.F.R. §§ 3.303 (1974), (1994); 38 C.F.R. § 3.105 (2015).
 
12.  There was no CUE in the August 1994 rating decision in denying service connection for hypertension and stress.  38 U.S.C.A. § 5109A (West 2014);  38 C.F.R. §§ 3.303 (1974), (1994); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, ideally, prior to an initial unfavorable decision on a claim by the AOJ, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When the claim is for service connection, this notice should also address the "downstream" disability rating criteria and effective date elements of the claim in the eventuality service connection is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In regards to the Veteran's CUE claims, in Livesay v. Principi, 15 Vet. App. 165   (2001), the United States Court of Appeals for Veterans Claims (Court/CAVC) held in relevant part that "there is nothing in the text or the legislative history of [the Veterans Claims Assistance Act (VCAA)] to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are inapplicable to the CUE motions currently being considered in this appeal.  Livesay held that the VCAA does not apply to CUE motions involving prior Board decisions, but Baldwin v. Principi, 15 Vet. App. 302 (2001), held that the VCAA also does not apply to CUE motions, as here, collaterally attacking prior RO decisions.  See also Parker v. Principi, 15 Vet. App. 407 (2002).

With regards to the claim pertaining to tinnitus, the Veteran is challenging the initial evaluation assigned following the granting of service connection.  The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess, 19 Vet. App. at 490-91.  So in this circumstance VA does not have to provide additional VCAA notice concerning the "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  An SOC adjudicated this downstream claim for higher initial rating for tinnitus after the Veteran had expressed his timely disagreement with the initial rating assigned for this disability.  Therefore, he has received all required notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way. 

With regards to the service-connection and new-and-material-evidence claims, the RO provided the Veteran pre-adjudication notice by letter dated in November 2010 and an additional letter in August 2014, which included the required information concerning the downstream elements of his claims pursuant to the holding in Dingess.  Consider also that standard VA form letters and procedures have satisfied the duty to notify for many years, certainly back to a time preceding the issuance of these letters mentioned.  So they were sufficient to satisfy VA's duty-to-notify obligation.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

It is additionally worth bearing in mind that, with regards to the new-and-material-evidence claims, a precedent opinion of VA's General Counsel, VAOPGCPREC 
6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that notice per Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012). OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.


Finally, OGC concluded that case law  from the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009). 

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  This was accomplished in the November 2010 letter. 

Moreover, to satisfy its additional obligation to assist the Veteran with these claims, VA has assisted him in obtaining all potentially relevant evidence - including concerning his evaluation and treatment since service, whether from VA or elsewhere, and afforded him the opportunity to give testimony before the Board (the transcript of which, as mentioned, since has been associated with the virtual record).  

Further concerning that January 2014 videoconference hearing before the Board, it was in accordance with required procedure as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, partly because of the hearing testimony was there need to further develop the claims by remanding them a short time later, in February 2014.  And there has been compliance, certainly the acceptable substantial compliance, with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

VA is not obligated to provide a medical examination if the Veteran has not presented new and material evidence to reopen a claim.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).  Thus, in this case a VA examination is not necessary for the issue of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for duodenal ulcer, hiatal hernia, and a heart disorder.  As will be discussed, he has not met even the "low threshold" for reopening these claims that is contemplated by Shade v. Shinseki, 
24 Vet. App. 110 (2010). 

The Veteran also was not afforded a VA examination in response to his claims for diabetes mellitus, a lumbar spine disorder, and a heart disorder.  But, as discussed below, he claims that his diabetes and colon disorder are secondary to his duodenal ulcer, for which service connection has not been established.  There is also no competent evidence of a duodenal ulcer, lumbar spine disorder, or heart disorder owing to his military service.  A VA examination therefore is not necessary to assist in deciding these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service treatment and service personnel records are unavailable, as they were stored in the area of the National Personnel Records Center (NPRC) storage facility that was destroyed by fire in 1973.  The Court has held that, when service treatment records (STRs) are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Veteran was so informed in February 1974 that his military service records were unavailable and asked to send any records of inpatient treatment in his personal possession.  He was asked again most recently in May 2012 and responded that he did not have any such records in his possession.  See VA Form 21-4138 received in May 2012.  

There also were no Surgeon General's Office (SGO) records or extracts available.  See responses received in April 1989, December 1994, and August 2012.  All efforts to obtain the missing records have been exhausted.  

All known and available records relevant to these claims at issue in this appeal have been obtained and associated with the file, to the extent obtainable, and the Veteran has not contended otherwise, much less shown that any notice or assistance defect, even on the chance one has occurred, is unduly prejudicial, meaning necessarily outcome determinative of his claims, i.e., more than harmless.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); 38 C.F.R. § 20.1102. 

New-and-Material-Evidence Claims

In order to reopen a claim that has been previously considered and denied in a final and binding decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).


Hiatal Hernia

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for hiatal hernia, which was denied by the RO in April 1974.  The RO denied the claim on the basis that there was no evidence that a hiatal hernia was incurred in or aggravated by service.    

The Veteran did not appeal the decision.  38 C.F.R. § 20.302(a).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  This is the last final denial on any basis. 

Since April 1974 the Veteran has not submitted new or material evidence which shows that hiatal hernia was incurred in or aggravated by service.  Notably, while the medical evidence has documented the presence of a hiatal hernia and ventral and incisional hernias (e.g. April 1981 report of VA examination and private medical records from Dr. CNT dated in 1981) since 1974, there is no probative (meaning most competent and credible) medical evidence that a hiatal hernia was incurred in or aggravated by service.  The Board is aware the Veteran submitted lay statements in March 1994 and April 1994 from various family members indicating that he was hospitalized in service for approximately three months prior to his discharge from service for treatment of a condition they describe as "bleeding ulcers;" however, multiple searches of morning reports from the Veteran's unit have shown that there were no entries of the Veteran being sick, hospitalized, or injured from May 1954 to January 1955.  There were also no SGO records to corroborate the statements.  See responses received in April 1989, December 1994, and August 2012.

While the Veteran is competent to report symptoms such as abdominal pain in service and since his discharge, and his family is competent to indicate they witnessed such complaints, they are incompetent to determine whether these symptoms are a manifestation of a disability or disease owing to his military service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Hiatal hernia is a complex, not simple, condition, so medical evidence, not just lay evidence, is required to establish this association.  See also 38 C.F.R. § 3.159(a)(1) and (a)(2) defining what constitutes competent lay versus medical evidence. 

Neither the Veteran nor his family has demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical opinion. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hiatal hernia, and whether the condition was incurred or aggravated by service, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  There is no competent and credible medical opinion of record that relate this claimant's hiatal hernia to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Essentially, the evidence submitted since the last final denial does nothing but reiterate the Veteran's prior claim-that he seeks entitlement to service connection for hiatal hernia.  As such, the evidence received since 1974 is duplicative or cumulative of that on file prior to the last final decision of that year.  

To the extent that the evidence of record received since the prior final decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, none of the evidence shows that the Veteran's hiatal hernia was incurred in or aggravated by his military service.   

Thus, on this record, new and material has not been submitted to reopen the previously denied claim of service connection for hiatal hernia.   See 38 C.F.R. § 3.156(a).  


Heart Disorder and Duodenal Ulcer

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claims for service connection for heart disorder and duodenal ulcer, which was denied by the RO in August 1994.  The claim for duodenal ulcer was originally denied in April 1974; the RO denied reopening the claim for duodenal ulcer (claimed as bleeding ulcers) on the basis that there was no new and material evidence showing that the Veteran had bleeding ulcers in service.  The Veteran claimed that heart problems, hypertension, and stress were due to his bleeding ulcers in service; the RO found that service connection was not warranted on a secondary basis as service connection had not been established for bleeding ulcers.      

While the Veteran filed a notice of disagreement with the denial and a statement of the case was issued in October 1994; the Veteran did not perfect his appeal.  38 C.F.R. § 20.302(b).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103; see also Bond, supra.  This is the last final denial on any basis. 

Since August 1994 the Veteran has not submitted new or material evidence which shows that he had bleeding/duodenal ulcers or heart problems in service or within a year of his discharge from active duty service.  Notably, at the time of the 1994 denial, the Veteran had submitted statements indicating that he was hospitalized for 80 days for bleeding stomach ulcers, let go on convalescence leave for 28 days, hospitalized for 10 more days after his return, and then discharged prior to have been awarded service disability severance.  See e.g. VA Form 21-4138, Statement in Support of Claim, dated in May 1994.  He submitted statements from family members in March 1994 and April 1994 indicating that he was hospitalized in service for approximately three months prior to his discharge from service for treatment of a condition they describe as "bleeding ulcers," which continued after his service and resulted in a weak heart.   

As noted above, there was no evidence at the time of the August 1994 denial that corroborated the Veteran's claimed in service hospitalization and/or treatment.  Multiple searches of morning reports from the Veteran's unit revealed that there were no entries of the Veteran being sick, hospitalized, or injured from May 1954 to January 1955.  There were also no SGO records to corroborate the statements.  See responses received in April 1989 and December 1994.  Efforts to verify the in-service hospitalization/treatment since 1994 have also resulted in a negative response.  See response received in August 2012. 

To reiterate, the Veteran's service treatment and service personnel records are unavailable, as they were stored in the area of the NPRC storage facility that was destroyed by fire in 1973.  The Court has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer, 19 Vet. App. at  217.  The Veteran was so informed in February 1974 that his military service records were unavailable and asked to send any records of inpatient treatment records in his possession.  He was asked again most recently in May 2012 and responded that he did not have any such records in his possession.  See VA Form 21-4138 received in May 2012.  He instead submitted duplicate copies of lay statements from his family submitted prior to the August 1994 rating decision.  The claims file reflects that all efforts to obtain those records have been exhausted.

Essentially, the evidence submitted since the last final denial does nothing but reiterate the Veteran's prior claim-that he was treated in service for bleeding ulcers and that he has developed a heart condition as result.  While the credibility of the Veteran's statements (that he was hospitalized in service) is to be presumed and his service treatment records have been lost, multiple searches of morning reports for his unit have revealed that he was never listed as sick, injured, or having received hospital treatment from May 1954 to January 1955.  Thus, his statements are inconsistent with the evidence of record and are found not credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

With regard to the comments concerning the etiology of his heart disorder, this falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  Morevoer, there is no competent and credible medical opinion of record that relates his heart disorder to a service-connected disability.  As such, the evidence received since 1994 is duplicative or cumulative of that on file prior to the last final decision of that year.  

To the extent that the evidence of record received since the prior final decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, none of the evidence shows that the Veteran was treated for a duodenal/bleeding ulcer in service and/or that a heart disorder is the result of or aggravated by a service-connected disability

Thus, on this record, new and material has not been submitted to reopen the previously denied claims of service connection for duodenal ulcer and heart disorder.   See 38 C.F.R. § 3.156(a).  

Service-Connection Claims

Establishing entitlement to service connection generally requires having competent and credible evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) correlation or "nexus" between the disease, injury or event in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as arthritis and diabetes mellitus, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, or legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

According to 38 C.F.R. § 3.310(a) and (b), service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected disability.  Establishing entitlement to service connection on this secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448 .  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991).


Diabetes Mellitus

As already alluded to, diabetes mellitus is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  However, the Veteran does not contend that his diabetes mellitus is the direct result of his active military service nor does the evidence support such a finding.  As noted, his STRs and service personnel records are unavailable, as they were stored in the area of the NPRC storage facility that was destroyed by fire in 1973 and thus, the Board has  an obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer, 19 Vet. App. at 217.  Diabetes mellitus did not manifest until many years after his discharge in 2008, so well beyond the one-year presumptive period (because he served until January 1955, the one-year presumptive period expired in January 1956).  38 C.F.R. §§  3.307, 3.309(a).  

That was 53 years after the Veteran's discharge from active military service.  Thus, the evidence of record reveals there was a prolonged period following conclusion of his service without medical complaint or treatment, and this may be considered as evidence against the claim, albeit cannot be the sole or only basis for denying the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

As diabetes mellitus was not shown until many years after service, service connection can only be granted if there is some competent and credible evidence linking the current disability to service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service).  Here, though, there is no such competent and credible evidence.

The Veteran is competent to report such symptoms commonly associated with diabetes like excessive thirst and increased urination.  But he is incompetent to determine whether such symptoms are a manifestation of a 'chronic disease' such as diabetes mellitus owing to his military service.  See Jandreau, supra.  Diabetes mellitus is a complex, not simple, condition, so medical evidence, not just lay evidence, is required to establish this association.  Moreover, this is a case-by-case determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2) defining what constitutes lay versus medical evidence.

The competent medical evidence of record in this instance does not support a finding that diabetes mellitus is related or attributable to the Veteran's active duty service - either directly, presumptively or, as is being specifically alleged, secondarily by way of a service-connected disability.  The 'chronic disease' was not present to a degree capable of identifying the disease entity during service.  The Board is aware there are no STRs available, but no symptoms actually related to diabetes have been identified for continuity of symptomatology after the Veteran's discharge from service.  Moreover, he has not asserted that he has had observable symptoms of diabetes mellitus that have continued or persisted since his time on active duty.  The Board consequently concludes that service connection is not warranted under 38 C.F.R. § 3.303(b).

Instead, the Veteran has alleged the diabetes mellitus is the result of his duodenal/bleeding ulcer.  Service connection is not currently in effect for duodenal ulcer and thus, secondary causation is not warranted.  38 C.F.R. § 3.310.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support a grant of service connection.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Colon Disorder

The Veteran does not contend that his colon disorder is the direct result of his active military service nor does the evidence support such a finding.  As noted, his   
STRs and service personnel records are unavailable, as they were stored in the area of the NPRC storage facility that was destroyed by fire in 1973 and thus, the Board has  an obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer, 19 Vet. App. at  217.  

A colon disorder, variously diagnosed as constipation, diverticulosis, anal stenosis, and hemorrhoids, did not manifest until 2005.  At that time a colonoscopy showed mild diverticulosis and hemorrhoids; that was 50 years after the Veteran's discharge from active military service.  Thus, the evidence of record reveals there was a prolonged period following conclusion of his service without medical complaint or treatment, and this may be considered as evidence against the claim, albeit cannot be the sole or only basis for denying the claim.  See Maxson , 230 F.3d at 1333. 

As a colon disorder was not shown until many years after service, service connection can only be granted if there is some competent and credible evidence linking the current disability to service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service).  Here, though, there is no such competent and credible evidence that a colon disorder is related or attributable to the Veteran's active duty service.  38 C.F.R. § 3.303.


The Veteran is competent to report such symptoms commonly associated with constipation and hemorrhoids like irregular bowel movements and rectal pain (most people don't have symptoms of diverticulosis, unless it's painful diverticular disease).  But he is incompetent to determine whether such symptoms are a manifestation of a disease owing to his military service.  See Jandreau, supra.  Medical evidence, not just lay evidence, is required to establish this association.  See also 38 C.F.R. § 3.159(a)(1) and (a)(2) defining what constitutes lay versus medical evidence.

Instead, the Veteran has alleged the colon disorder is the result of his duodenal/bleeding ulcer.  Service connection is not currently in effect for duodenal ulcer and thus, secondary causation is not warranted.  38 C.F.R. § 3.310.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for colon disorder, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support a grant of service connection.  38 U.S.C.A. § 5107(b); Ortiz,  274 F.3d at 1365.

Lumbar Spine/Low Back Disorder

The Veteran testified that his spine disorder might be due to marches with a 
90-pound pack and 10-pound rifle on his back.  See BVA Transcript at 21.  As already alluded to, arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  

As noted, his STRs and service personnel records are unavailable, as they were stored in the area of the NPRC storage facility that was destroyed by fire in 1973 and thus, the Board has  an obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer, 19 Vet. App. at  217.  The Veteran's spine disorder has been variously diagnosed as degenerative changes of the lumbar spine, facet arthropathy and dextroscoliosis.   Degenerative changes in the lumbar vertebral bodies did not manifest until many years after his discharge as shown on x-rays dated in 1981, so well beyond the one-year presumptive period (because he served until January 1955, the one-year presumptive period expired in January 1956).  38 C.F.R. §§  3.307, 3.309(a).  

That was 26 years after the Veteran's discharge from active military service.  Thus, the evidence of record reveals there was a prolonged period following conclusion of his service without medical complaint or treatment, and this may be considered as evidence against the claim, albeit cannot be the sole or only basis for denying the claim.  See Maxson, 230 F.3d at 1333.  

As a spine disorder, including arthritis, was not shown until many years after the Veteran's discharge from service, service connection can only be granted if there is some competent and credible evidence linking the current disability to service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service).  Here, though, there is no such competent and credible evidence.

The Veteran is competent to report such symptoms commonly associated with arthritis like pain.  But he is incompetent to determine whether such symptoms are a manifestation of a 'chronic disease' such as arthritis owing to his military service.  See Jandreau, supra.  Arthritis is a complex, not simple, condition, so medical evidence, not just lay evidence, is required to establish this association.  Moreover, this is a case-by-case determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2) defining what constitutes lay versus medical evidence.

The competent medical evidence of record in this instance does not support a finding that a lumbar spine disorder, notably arthritis and scoliosis, is related or attributable to the Veteran's active duty service - either directly or presumptively.  The 'chronic disease' was not present to a degree capable of identifying the disease entity during service, The Board is aware there are no STRs available, but no symptoms actually related to arthritis have been identified for continuity of symptomatology after the Veteran's discharge from service.  Moreover, he has not asserted that he has had observable symptoms of a lumbar spine disorder that have continued or persisted since his time on active duty.  The Veteran testified that he was unaware when he started having back problems and that it could have been 20, 30, or 40 years ago.  See BVA Transcript at 19-21.  The Board consequently concludes that service connection is not warranted under 38 C.F.R. § 3.303(b).

The only evidence of record supporting the Veteran's contentions is his personal statements and testimony.  His statements do not establish the required nexus between any acquired pathology and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  With regard to the lumbar spine disorder, notably arthritis, it requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on etiology.  See Jandreau, 492 F.3d at 1377, n. 4.  

Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his lumbar spine/scoliosis disorder because he is not qualified to offer such opinions.  Likewise, his representative is not competent to provide a probative opinion on the question of etiology, either.  In certain instances, lay evidence has been found competent with regards to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  On the other hand, so conversely, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony 'falls short' in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder (claimed as scoliosis), and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support a grant of service connection.  
38 U.S.C.A. § 5107(b); Ortiz , 274 F.3d at 1365.

Increased-Rating Claim

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings, irrespective of whether an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229   (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Tinnitus is evaluated under Diagnostic Code 6260, which provides that a maximum schedular rating of 10 percent is to be assigned for recurrent tinnitus.  Note (2) following the Diagnostic Code states:  "assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).

The evidence reflects that the Veteran experiences constant bilateral tinnitus.  He already has been assigned a 10 percent rating for this disability, however, effectively since receipt of his claim for this disability.  Because 10 percent is the highest schedular rating allowed for tinnitus, there is no legal basis for the assignment of a higher schedular rating.  The Federal Circuit Court has affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344  (Fed. Cir. 2006) (addressing previous versions of Diagnostic Code 6260).  Consequently, this claim for a higher schedular rating for the tinnitus must be denied as a matter of law.

Moreover, the Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or elsewhere in the head.  38 C.F.R. § 4.87, DC 6260, Note (2).  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent evaluation for this disability, the Board finds that referral for extra-schedular consideration is not warranted.  When, as here, a Veteran has the highest permissible schedular rating for a service-connected disability, but nonetheless believes he is entitled to even greater compensation, the Board must consider whether an extra-schedular rating is warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

CUE

The Veteran asserts there was CUE in the April 1974 rating decision denying service connection for a right foot disorder, duodenal ulcer, and hiatal hernia with cholecystectomy, as well as the August 1994 rating decision denying service connection for heart problems, high blood pressure, and stress due to bleeding ulcers.

The Court has established a three-prong test defining CUE, which is as follows:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.   See also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  CUE is a very specific and rare kind of error; it is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE].  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

To reiterate, the record in an appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision in question, not additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14   (1992). 

Here, in the April 1974 rating decision at issue the RO denied service connection for duodenal ulcer, foot injury, and hiatal hernia.  The Veteran received notification of that denial later in April 1974 and did not perfect an appeal in response or submit new and material evidence within the one-year period that followed notice of that decision.  In August 1994, the RO denied service connection for heart problems, high blood pressure, and stress due to bleeding ulcers in service.  The RO additionally determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for bleeding ulcers.  The Veteran received notification of that denial later in April 1994.  The Veteran only appealed that portion of the decision, which denied reopening his claim for bleeding ulcers.  See notice of disagreement (NOD) received in October 1994).  A statement of the case (SOC) was issued in October 1994 addressing this matter; however, the Veteran did not perfect his appeal.  38 C.F.R. § 20.302(b).  No new and material evidence was submitted within the one-year period that followed notice of that decision.  Thus, these decisions are final and binding determinations based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103.

RO decisions that are final and binding will be accepted as correct in the absence of collateral attack showing the decision involved CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a). 

Regulations in effect in 1974 and 1994 provided, in pertinent part, that service connection would be awarded when the evidence established that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  This could be accomplished by affirmatively showing inception during service or through the application of statutory presumptions.  38 C.F.R. § 3.303 (1974), (1994).

According to the April 1974 rating decision, the RO denied service connection for duodenal ulcer and foot injury on the basis that they were not shown by the evidence of record.  Hiatal hernia was determined not to have been incurred in nor aggravated by service.  The April 1974 rating decision was based on the correct facts.  At the time of that decision, the Veteran's application for compensation claimed that he received treatment for ulcers between October 1954 and October 1954 at Fort Monroe, Virginia.  He further indicated that he was treated for a foot injury in March 1953 at Fort Bliss, Texas.  See VA Form 21-526 received in December 1973.  In a statement received in March 1974, the Veteran indicated he was in the US Army Hospital in Fort Monroe, Virginia, in July and August 1954, staying 60 days and then in November 1954 to December 1954 for an additional 30 days.  Attempts to obtain STRs were unsuccessful.  The Veteran was notified in February 1974 that it appeared they were destroyed in the fire at the NPRC in 1973.  

A discharge summary for hospital admission in July 1971 shows the Veteran was admitted to the hospital because of severe epigastric pain of four days duration.  It also revealed a history of cholecystectomy because of acute cholecystitis and chronic cholelithiasis in April 1970 and a duodenal ulcer first diagnosed by x-ray in 1957.  Upper gastrointestinal (UGI) series was normal except for a small sliding hiatus hernia.  The final diagnosis was hiatus hernia.  A January 1974 VA examination report contained complaints of duodenal ulcer and trouble with the right foot and ankle with no positive findings of a physical nature on examination.  UGI series dated in February 1974 was normal.  The right ankle x-ray was without evidence of fracture or dislocation as was the right foot.  There was minimal narrowing of the distal interphalangeal joints of the second through the fourth digits.  

According to the April 1994 rating decision, the RO denied service connection for heart problems, high blood pressure, and stress on the basis that the Veteran claimed the conditions were due to his bleeding ulcers which had not been established as service-connected.  The same decision also determined that new and material evidence had not been submitted to reopen the claim of service connection for bleeding ulcers.  The RO acknowledged that lay statements reporting that the Veteran was in the hospital in 1954 for bleeding ulcers were new, but they were not material as there was no evidence of record to substantiate this contention and no medical evidence showing he had bleeding ulcers in service.  

At the time of that decision, private medical records dated in 1981 showed he had an incisional  hernia and underwent an exploratory laparotomy and repair, as well as duodenal ulcer confirmed by UGI.  A May 1981 report of VA examination noted a history of peptic ulcer disease in 1975 and a January 1981 UGI showing a small hiatal hernia with moderate gastroesophageal reflux.  There was some deformity of the duodenal bulb, so an ulcer could not be ruled out.  A history of hypertension dated in 1981 was also noted.  He was diagnosed with hypertension, post-operative incisional herniorraphy, small ventral hernia, post-op peptic ulcer disease, and hiatal hernia with reflux.  A separate psychiatric examination revealed the Veteran was having a psychophysiological reaction of the musculoskeletal system due to his increase in back pain.  Private medical records dated in 1989 contain diagnoses of hypertension, peptic ulcer disease and gastric reflux. 

In a July 1988 statement, the Veteran again indicated that he was treated in 1954 at the US Army Hospital at Fort Monroe, Virginia, for ulcers.  He also indicated that he had been treated at the US Army Hospital at Fort Bliss, Texas, for his right ankle injury.  The RO requested the identified records and in April 1989 were notified that a search of Battery A, 550th, AAA Battalion records from August 1, 1954, through November 30, 1954, made no reference to the Veteran being sick, injured, or hospitalized.  There were no SGO entries found either.  


In June 1993, the Veteran asked that his stomach claim be reopened.  He indicated that he had been hospitalized in 1954 at Fort Monroe, Virginia. In a May 1994 statement, the Veteran indicated that his heart problems, hypertension, and stress all stemmed from his bleeding stomach ulcers.  In April and May 1994, he submitted statements from his family indicated that they had personal knowledge that the Veteran was hospitalized for three months in 1954 for bleeding ulcers, he came home on furlough in October and November, returned to camp where he was hospitalized again and then discharged from service a few months later in January 1955.  The Veteran's wife, cousin, and brother indicated that the Veteran had suffered with ulcers since his discharge from service.  A statement from the Veteran's brother in law contends the Veteran's heart was weakened from so many surgeries. 

The Veteran maintains that the denials in April 1974 and August 1994 were CUE because he had provided written statements to explain that he had been hospitalized at Fort Monroe for treatment of his ailments and that he received 30 days of convalescent leave after he was released from the hospital.  See statement dated in August 2011.  He further asserted that he provided letters from friends and family members who witnessed his period of hospitalization and convalescence.  The Veteran contended that the evidence submitted was known as lay evidence and cited to Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) for the premise that lay evidence was "one type of evidence that must be considered, if submitted, when a veteran's claim seeks disability benefits."  The Veteran further indicated that according to Buchanan nothing in the regulatory or statutory provisions required both medical and competent lay evidence, but rather 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b) made it clear that competent lay evidence could be sufficient in and of itself.  Moreover, the Veteran argued that the Court in Moore v. Derwinski, 1 Vet. App. 401, 404 (1991), required VA to provide an analysis of the credibility or probative value of the evidence submitted.  The Veteran concluded that the RO failed to give any weight to the histories supplied by him or his family, which contradicted the decisions in Buchanan and Moore, which held that lay evidence cannot generally be discounted.  

In June 2013, the Veteran's attorney argued that the RO had signed statements from the Veteran and from his family members, showing that the Veteran was hospitalized at Fort Monroe two times in 1954.  The attorney asserts that overlooking available evidence constituted CUE. 

First, the Veteran's arguments are predicated on more recent case law than existed in 1974 and 1994.  A determination that there was CUE must be based on the record and law as it existed at the time the contested final decision was issued.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480, 485-86 (2010).  Thus, Buchanan and Moore would not apply to the April 1974 rating decision.  Buchanan also does not apply to the August 1994 rating decision. 

Next, while Moore was in existence at the time of the August 1994 rating decision, the Veteran's argument in essence amounts to a disagreement with how the facts were weighed in 1994, as well as in 1974.  As delineated above, the Veteran argued that the RO failed to give any weight to the histories supplied by him or his family and failed to provide an analysis of the credibility or probative value of the evidence submitted.  To present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen, supra.  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different, which the Veteran does not argue nor does the evidence of record support such a finding.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). Thus, his argument on these grounds must fail.  

To the extent that the Veteran's argument that the RO's "overlooking available evidence" amounted to a breach of the duty to assist in not obtaining in-service hospitalization records identified by the Veteran and his family members, this 
does not plead with specificity a claim to revise or reverse either the 1974 or 1994 rating decision.  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 (2003).

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey, supra.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  Crippen, 9 Vet. App. at 424; Id.  Insomuch as the Veteran contends that VA failed to properly develop or obtain evidence in support of his claims, a failure to fulfill the duty to assist cannot be the basis of a finding of CUE in a rating decision and any such contention must be rejected as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board concludes that there is no CUE in the April 1974 rating decision denying service connection for a right foot disorder, duodenal ulcer, and hiatal hernia with cholecystectomy or the August 1994 rating decision denying service connection for heart problems, hypertension, and stress.  


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for hiatal hernia; the appeal to this extent is denied.  

New and material evidence has not been received to reopen the claim of entitlement to service connection for duodenal ulcer; the appeal to this extent is denied.  

New and material evidence has not been received to reopen the claim of entitlement to service connection for a heart disorder; the appeal to this extent is denied.  

Entitlement to service connection for a lumbar spine disorder (claimed as scoliosis of the spine) is denied.
 
Entitlement to service connection for a colon disorder manifested by constipation, including as secondary to a duodenal ulcer, is denied.
 
Entitlement to service connection for diabetes mellitus, including as secondary to the duodenal ulcer, is denied.

The claim of entitlement to an initial rating higher than 10 percent for tinnitus is denied. 

Revision on the basis of CUE in the April 1974 rating decision that denied service connection for the duodenal ulcer is denied.
 
Revision on the basis of CUE in the April 1974 rating decision in denying service connection for a right foot disorder is denied.
 
Revision on the basis of CUE in the April 1974 rating decision in denying service connection for the hiatal hernia with cholecystectomy is denied.
 
Revision on the basis of CUE in the August 1994 rating decision in denying service connection for the heart disorder is denied.
 
Revision on the basis of CUE in the August 1994 rating decision in denying service connection for hypertension and stress is denied.


REMAND

The Veteran is additionally claiming entitlement to an initial rating higher than 30 percent for his bilateral hearing loss.  As already alluded to, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  When the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The May 2011 VA hearing examination was five years ago.  Review of VA treatment records, to include a hearing evaluation in April 2013, suggests the Veteran's bilateral hearing loss may have worsened since the May 2011 examination.  It appears he had mild-to-profound sensorineural hearing loss and a decrease in word recognition scores, though it is unclear whether these scores were obtained using Maryland CNC and puretone audiometry by a state-licensed audiologist.  

Therefore, a new examination is needed reassessing the severity of this disability. Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination to reassess the severity of the Veteran's bilateral hearing loss.  Examination findings pertinent to his hearing loss should be reported to allow for application of VA rating criteria for hearing impairment, including controlled speech discrimination test (Maryland CNC) and a puretone audiometry test results.


2.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send him and his representative a Supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


